Citation Nr: 1700129	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  12-14 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Eligibility for receipt of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35 as a child of the Veteran.



ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The appellant is the son of the Veteran who served on active duty from May 1963 to December 1970.  The Veteran died in October 2010.  The appellant also served on active duty in the military, from December 2000 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision that granted service connection for the cause of the Veteran's death and basic eligibility to DEA benefits effective November 30, 2010.  The Board notes that the decision below pertains only to the appellant's potential eligibility for receipt of DEA benefits based on his father's military service.   It does not address whether the appellant might be eligible for VA educational benefits based on his own period of active duty.      


FINDINGS OF FACT

1.  The Veteran died of a service-connected disability.

2.  At the time of the Veteran's death, the appellant was over the age of 26.  


CONCLUSION OF LAW

The criteria for eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35 as a child of the Veteran are not met.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 3.807, 21.3040, 21.3041(2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Basic eligibility for certification of Dependents' Educational Assistance exists if the veteran: 1) was discharged from service under conditions other than dishonorable, or died in service and 2) has a permanent total service-connected disability; or had a permanent total service connected disability at the date of death; or died as a result of a service-connected disability.  In regard to cases involving, service connected disability or death, the disability or death must have been the result of active military, naval, or air service on or after April 21, 1898.   Basic eligibility for DEA benefits can also exist for a dependent of a serviceperson under certain conditions, which are not applicable to the current claim on appeal.  38 C.F.R. § 3.807(a).

Because service connection for the cause of the Veteran's death was awarded by the June 2011 rating decision, basic eligibility for DEA benefits was also granted.  38 C.F.R. § 3.807(a)(4).  The Board notes that the assigned effective date for DIC benefits is November 2010, and the assigned effective date for the award of service connection for lung cancer (the fatal disorder on which the award of DIC benefits is based) is August 2010.  

Basic eligibility means that a dependent of the Veteran could receive an award DEA benefits if he or she meets specific requirements, including a maximum age requirement.  In the case on appeal, the Board must determine whether the appellant has met this requirement.

In an October 2011 claim, the appellant sought receipt of DEA benefits to help fund his pursuit of a Master's in Business Administration (MBA) based on his status as the child of a Veteran who died from a service-connected disability.  Id.  

The controlling regulations indicate that no person who has reached his or her 26th birthday on or before the Veteran's death occurred is eligible for receipt of DEA benefits based on the Veteran's service-connected death.  38 C.F.R. §  21.3040 (c).  In this case, the appellant was born in February 1982.  Consequently, at the time of the Veteran's death in October 2010, the appellant was 28 years old.  Thus, he had already reached his 26th birthday before the Veteran's death occurred.  Accordingly, as a matter of law, the appellant is not eligible for receipt of DEA benefits.  Id.  

On his April 2012 Form 9, the appellant argued that the controlling regulations do allow for extension of receipt of DEA benefits until the age of 31 under certain circumstances.  He has also noted that he would not have been able to receive DEA benefits during the 4 years he was on active duty and that because of this, the maximum age in which he was entitled to receive DEA benefits should have been extended to 31.  

The Veteran is correct that under certain circumstances, DEA benefits can be received up until age 31 (and also, under even more limited conditions, for a short time thereafter).  See 38 C.F.R. § 21.3041(g), (h).  However, in cases where basic eligibility to the benefits stems from the Veteran's service connected death (as in this case, inasmuch as there is no other basis for the award of basic eligibility), such extensions are limited to instances where a dependent child has already become entitled to actual receipt of DEA benefits by virtue of being under the age of 26 at the time of the Veteran's death.  38 C.F.R. §§  21.3040 (c), 21.3041(g), (h).  Once again, in this case, the appellant was already 28 years old at the time of the Veteran's death.  Consequently, none of these exceptions apply.  Id.

There is also an exception where the child serves on duty in the Armed Forces, but only if the child is an "eligible person" who has reached his or her 18th birthday, but who has not yet reached his or her 26th birthday.  See 38 C.F.R. § 21.3041(c).  An "eligible person" for that purpose is defined as the child of a Veteran who died from a service-connected disability.  38 C.F.R. § 3021(a)(1)(i).  The Board notes that 38 C.F.R. § 3021(a)(1)(ii) through (iv) defines other situations in which a child is an "eligible person", none of which are relevant to the facts of this appeal.

Although the appellant served in the Armed Forces from 2000 through 2004, the Veteran was alive at the time.  He died in 2010, after the appellant had already left the Armed Forces.  Consequently, when the Veteran died, the appellant was not in the Armed Forces at a time when his father-Veteran died from a service-connected disorder.  For this reason, the appellant's service does not serve to extend the period during which he is eligible for DEA benefits.  

The Board empathizes with the appellant's desire to improve his life through the pursuit of additional education.  However, it is bound to follow the controlling regulations.  Because these regulations do not allow for receipt of DEA benefits by a child of the Veteran based on service-connected death when that child is over 26 years of age at the time of the Veteran's death, the Board has no basis for awarding the appellant such benefits.  Id.  Accordingly, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Due Process

Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107 (b) (West 2014) are not for application.  Any error by VA in compliance with the duties to notify and assist under the Veterans Claims Assistance Act (VCAA) can have no effect on the outcome of the case.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002) (VA assistance not required where there is no reasonable possibility of substantiating the claim); 38 C.F.R. §§ 21.1031, 21.1032.  Thus, VCAA notice and assistance was not required in this case. The Board notes that the Veteran was provided with notice of the basis for the agency of original jurisdiction's decision and of regulatory provisions pertinent to eligibility to DEA benefits and was given a sufficient opportunity to respond.  Under these circumstances, he is not prejudiced by the Board proceeding to issue its decision.    


ORDER

Eligibility for receipt of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35 as a child of the Veteran is denied.  



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


